PER CURIAM.
Appellant was convicted of aggravated battery and sentenced to ten years probation. He appeals the trial court’s imposition of restitution as a condition of probation, arguing that he was entitled to notice and hearing prior to imposition of restitution. We affirm because appellant silently accepted this condition of probation without objection. Goodson v. State, 400 So.2d 791 (Fla. 2d DCA 1981).
Appellant’s remaining point on appeal is without merit.
The judgment and sentence are AFFIRMED.
OTT, C.J., and CAMPBELL and SCHOONOVER, JJ., concur.